 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   DAVID JOSEPH MADRID,                                 Case No. 1:18-cv-00947-DAD-EPG (PC)
10                 Plaintiff,                             ORDER DENYING MISCELLANEOUS
                                                          REQUESTS
11         v.
                                                          (ECF NOS. 66 & 67).
12   A. DE LA CRUZ and M. LOPEZ,
13                 Defendants.
14

15          David Madrid (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis
16   in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff is currently incarcerated
17   in Los Angeles County Jail.
18          On March 23, 2020, Plaintiff filed a letter. (ECF No. 66). In the letter, Plaintiff states
19   that he has paid for private counsel, and asks for a “continuance” so he can finish drafting
20   several motions.
21          Plaintiff also filed what he titled a “MOTION TO REQUEST A ‘SCHEDULING
22   CONFERENCE’; REQUEST FOR DISCOVERY; PRO-BONO COUNSEL; AND
23   OBJECTION(S) TO ‘LIMITED DISCOVERY’ BY COURT.” (ECF No. 67). However, in the
24   motion itself, Plaintiff only asks the Court to set a scheduling conference and for the “right” to
25   answer Defendants’ counsel by way of his retained counsel.
26          All of Plaintiff’s requests will be denied. It is not clear what motions Plaintiff is
27   currently drafting, but this case is currently stayed, except as to the issue of exhaustion. (ECF
28

                                                      1
 1   No. 64). Thus, it does not appear that Plaintiff needs a continuance.1 As to Plaintiff’s request
 2   for a scheduling conference, it will be denied. As mentioned above, this case is stayed except
 3   as to the issue of exhaustion. There is no need for a scheduling conference at this time. If
 4   necessary, once the issue of exhaustion has been resolved, the Court will schedule this case.
 5            As to Plaintiff’s request for the “right” to answer through counsel, Plaintiff does not
 6   need court approval for his attorney to make filings on his behalf. Once Plaintiff’s counsel
 7   appears,2 it will be Plaintiff’s counsel’s responsibility to file motions and respond to motions on
 8   Plaintiff’s behalf.
 9            Accordingly, based on the foregoing, IT IS ORDERED that Plaintiff’s requests are
10   DENIED.
11
     IT IS SO ORDERED.
12

13
         Dated:       March 25, 2020                                        /s/
14                                                                  UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27            1
                 Plaintiff is required to provide Defendants with his initial disclosures (ECF No. 64, pgs. 2-3), but
     Plaintiff does not ask for an extension of this deadline.
28             2
                 Plaintiff’s counsel has not yet appeared in this case.

                                                                2
